OPINION ON MOTION FOR REHEARING.                   (Decided February 6, 1928.)
Upon petition for a rehearing in this action our attention is for the first time directed to certain allegations in the plaintiff's complaint and the defendant's answer which it is claimed amount to an admission of a limitation upon the power of the agent, Walton Hood Grant, in his conduct of the business of the defendant to that of a special agent, and that as such he did not have authority to waive by parol the provision of the policy relative to a change of interest of the insured that was binding upon the defendant.
Without regard to the allegations of the pleadings, it was[7]  shown at the trial, without objection, that the agent did have authority as such to solicit insurance business for the defendant, to accept risks, to write policies of insurance, and that he claimed authority to cancel the same; that he had authority to collect premiums, to insert in such policies conditions relative to the interests of the mortgagee, and to consent to change of title on foreclosure. Under these circumstances, even though the allegations of the complaint may not have been broad enough to admit such proof, it will be regarded as having been amended at the trial in that respect, if this is necessary to sustain the judgment, under the provisions of section 9191, Revised Codes 1921. (Ellinghouse v. AjaxLivestock Co., 51 Mont. 275, L.R.A. 1916D, 836, 152 P. 481;State ex rel. Dansie v. Nolan, 58 Mont. 167, 191 P. 150;Galland v. Galland, 70 Mont. 513, 226 P. 511.) *Page 299 
Having power to do these things, the authority of the agent, Grant, comes within the rule laid down in Bank of Anderson v.Home Ins. Co., 14 Cal. App. 208, 111 P. 507, and other cases cited in the foregoing opinion, to the effect that "a local agent, who is clothed with general power to solicit and consummate contracts of insurance within a certain territory stands in the stead of the company and represents its whole power to give validity to the contracts which he is authorized to execute and to waive conditions precedent to liability by oral agreement, including the condition as to the mode of waiver of such condition precedent."
It is also asserted in the petition for rehearing that the[8]  opinion of the court erroneously states that the testimony of the witness Claude Stanley relative to his conversation with the agent Grant was objected to solely "on the grounds that the same is not binding upon the company as no indorsements relative to the same were placed on the policy in question."
The testimony of this witness was taken by deposition and at the time counsel for plaintiff offered the same in evidence he stated it was "subject to the general objection that such evidence is incompetent, irrelevant and immaterial and does not go to prove any issue in the case." When the question calling for the conversation with the agent Grant, referred to in the opinion, was reached, an objection to the same was interposed by counsel for the defendant "for and on the grounds that the same is not binding on the company as no indorsements relative to the same were placed on the policy in question." By this the specific ground of objection to the question was pointed out to the court. The rule is that when the grounds of an objection to questions are particularly pointed out, all other grounds are waived. (State v. Leehman, 2 S.D. 171, 49 N.W. 3; Triggs v.Jones, 46 Minn. 277, 48 N.W. 1113; 8 Ency. Pl.  Pr. 266.) Hence the sole objection to this question that the court was called upon to consider was the specific one last made, and the statement *Page 300 
relative thereto is correct. The above-mentioned rule as to amendments is equally applicable to this testimony.
The motion for rehearing is denied.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MYERS, MATTHEWS and GALEN concur.